DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10, 13, 29 and 31-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2018/0037294 A1) in view of Butera et al. (WO 03/003137A1).  With respect to claim 1, Kurotobi et al. discloses an actuation device for a human powered vehicle (10) comprising: a base member (14B); a movable member (72) movably provided on the base member; and an actuator (76)(74) configured to be actuated by stimulation including at least one of electric stimulation and heat stimulation (see paragraph [0113]) so as to move the movable member (72) relative to the base member in a first direction by pulling the movable member.  With respect to claim 3, the actuator is configured to be actuated by the stimulation so as to move the movable member relative to the base member in a second direction different from the first direction (see paragraphs [0104]).  With respect to claim 4, the second direction (releasing of a “pull” force) is opposite the first direction (pull force).  With respect to claim 10, an adjustment structure (54a) is configured to adjust a tension of the actuation wire (76).   With respect to claim 13, a positioning structure (70) configured to maintain a position of the movable member.  With respect to claim 14, the actuation wire is configured to pull the movable member from a first initial position to a first actuated position, and the positioning structure (70) is configured to position the movable member relative to the base member in the first actuated position after the actuation wire pulls the moveable member from the first initial position to the first actuated position.  With respect to claim 31, a telescopic apparatus comprising the actuation device according to claim 1, wherein a first tube (56) is configured to be coupled to the base member (14B) and a second tube (58) is telescopically and movably coupled to the first tube.  With respect to claim 32, the telescopic structure includes a hydraulic structure (see Figure 8 and paragraph [0122]) wherein the movable member, in this interpretation is element (78), is movable relative to the hydraulic structure to operate a valve (unillustrated) and allow fluid to flow between chambers thereby moving the tube (58).  With respect to claim 33, the telescopic apparatus is a height adjustable seat post assembly.
As disclosed above, Kurotobi et al. reveals all claimed elements with the exception of an actuator configured to deform and including a shape-memory alloy configured to deform to pull the movable member.  Butera teaches an actuator device with a flexible wire that incorporates a shape member element or alloy.    The actuator is configured to move a moveable member (5) with respect to a base member (4).  The actuator is configured to deform or “retract” in accordance with electric/heat stimulation.  The actuator is configured to move the movable member (5) in a second opposite direction from the first direction upon removal of the stimulation.  The actuator is an actuation wire (2) configured to vary a total length of the actuation wire to pull the movable member.  The wire decreases in length, or retracts, in accordance with increased stimulation while the actuation wire (2) is configured to increase in total length upon a decrease in stimulation (i.e. stimulation is removed) and wire is returned to original shape under influence of spring 8.  It would have been obvious to use this system in place of typical cable disclosed by Kurotobi since such a system is designed for both a mechanical operation and an electrical operation, thereby allowing the system to be operated in absence of electricity.
With respect to claim 29, a base member with a thermal conductor having electric insulation is not disclosed, however use of such an insulation material is an obvious safety design consideration to prevent surrounding components from heating in response to electrical stimulation being added to the actuator.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2018/0037294 A1) in view of Butera et al. (WO 03/003137A1) in further view of Gilbert (AU-B-10353/92).  Gilbert teaches an actuator device with a flexible cable that incorporates a nylon fiber material.  It would have been obvious to use the material taught by Gilbert given that such a material can be selected based on the environment of the actuation system and is demonstrated by Gilbert to be a strong and applicable material in a cable actuation use.

Allowable Subject Matter
Claims 9, 11, 12, 14-28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s amendment filed on 1/25/2022 has been considered in its entirety.  The Examiner’s Non-Final office action, mailed on 11/18/2021, inadvertently included claim 2 as part of the 102 rejection, yet was silent as to how the subject matter of claim 2 was addressed by the base reference Kurotobi.  The Examiner intended to include claim 2 in the 103 rejection over Kurotobi in view of Butera.  Butera is relied upon for his teaching of an actuator (2) comprised of a shape member alloy that deforms following heat/electric stimulation to move a movable member with respect to a base member. The actuator taught by Butera “deforms” by retracting in length in response to electric/heat stimulation to pull a movable member.  The actuator (2) is a wire configured to vary in total length (retract and return to original shape).  The actuator taught by Butera can be used to mechanically pull the movable member as a result of a tensile force OR can be used to electrically pull the movable member as a result of an electric stimulation which results in retraction of the actuator (2).  
This action is made NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636